DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deffense (US Pat. 6,407,271, hereafter US’271).
US’271 relates to an oil refining process, wherein phospholipids and polyvalent metals from a fatty substance are removed. The process comprises the step of mixing by mechanical emulsification an aqueous solution of a salt of a polycarboxylic acid in the fatty substance. 
Regarding claim 19
US’271 teaches the temperature of the emulsion is between 5 and 120°C. (Col. 3, lines13-14)

US’271 teaches that elimination of metals and bound phospholipids can be achieved by intimate mixing of an aqueous solution containing a polycarboxylic complexing agent in the forms of droplets, emulsion or micelles in an excess of the oil to be refined. (Col. 3, lines 18-22)
Regarding claim 22
US’271 teaches that separation of the phases can be conducted via ultrafiltration. (Col. 5, lines 44-45)
Allowable Subject Matter
Claims 1-17 are allowable over the prior art.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/DEBORAH D CARR/             Primary Examiner, Art Unit 1622